                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

JANICE M. O'REILLY,                             )
                                                )
                       Plaintiff,               )
                                                )
vs.                                             )    Case No. 18-00787-CV-W-ODS
                                                )
ANDREW M. SAUL,                                 )
Commissioner of Social Security,                )
                                                )
                               Defendant.       )

             ORDER AND OPINION REVERSING THE COMMISSIONER’S
                  FINAL DECISION AND AWARDING BENEFITS
       Pending is Plaintiff’s appeal of the Commissioner of Social Security’s final
decision denying her application for disability insurance benefits. For the following
reasons, the Commissioner’s decision is reversed and the case is remanded with the
instruction to award benefits to Plaintiff.


                               I.   STANDARD OF REVIEW
       The Court’s review of the Commissioner’s decision is limited to a determination
of whether the decision is “supported by substantial evidence on the record as a whole.
Substantial evidence is less than a preponderance but…enough that a reasonable mind
would find it adequate to support the conclusion.” Andrews v. Colvin, 791 F.3d 923, 928
(8th Cir. 2015) (citations omitted). “As long as substantial evidence in the record
supports the Commissioner’s decision, we may not reverse it because substantial
evidence exists in the record that would have supported a contrary outcome, or
because we would have decided the case differently.” Cline v. Colvin, 771 F.3d 1098,
1102 (8th Cir. 2014) (citation omitted). Though advantageous to the Commissioner, this
standard also requires the Court consider evidence that fairly detracts from the final
decision. Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2015) (citation omitted).
Substantial evidence means “more than a mere scintilla” of evidence; it is relevant
evidence a reasonable mind might accept as adequate to support a conclusion. Gragg
v. Astrue, 615 F.3d 932, 938 (8th Cir. 2010).
       The Court has the authority to affirm, modify, or reverse the decision of the ALJ,
“with or without remanding the case for a rehearing.” 42 U.S.C. § 405(g). Ordinarily,
when an ALJ’s decision denying benefits is reversed, the “abundant deference” owed to
the ALJ counsels in favor of remanding the case for further administrative proceedings.
Buckner v. Apfel, 213 F.3d 1006, 1011 (8th Cir. 2000) (quoting Cox v. Apfel, 160 F.3d
1203, 1210 (8th Cir. 1998)). Accordingly, the Court “may enter an immediate finding of
disability only if the record ‘overwhelmingly supports’ such a finding.” Id. (quoting
Thompson v. Sullivan, 957 F.2d 611, 614 (8th Cir. 1992)). Remand for further
administrative proceedings is not appropriate where “further proceedings would serve
no useful purpose” and “would merely delay receipt of benefits.” Olson v. Shalala, 48
F.3d 321, 323 (8th Cir. 1995); Cline v. Sullivan, 939 F.2d 560, 569 (8th Cir. 1991).


                                  II.   BACKGROUND
       Plaintiff, who was born in 1964, filed an application for disability insurance
benefits on December 16, 2013, alleging a disability onset date of August 16, 2013. R.
at 15, 31, 168-69, 401. Plaintiff’s claim was initially denied, and after a hearing,
Administrative Law Judge (“ALJ”) Christina Young Mein found Plaintiff was not disabled.
R. at 15-26. Plaintiff unsuccessfully appealed the decision to the Appeals Council. R.
at 1-4. She then appealed to this Court. O’Reilly v. Berryhill, No. 16-CV-6098-ODS.
       In October 2017, the Court reversed Commissioner’s decision, and remanded
the matter for additional administrative proceedings. R. at 496-98. Upon remand, the
Court ordered the ALJ to (1) consider whether work performed by Plaintiff in 2014
should be deemed unsuccessful work attempts or substantial gainful activities; (2)
obtain a consultative examination to determine the extent of Plaintiff’s physical and
mental limitations; (3) reformulate the RFC, and when doing so, consider the
consultative examinations, include limitations related to Plaintiff’s motor coordination,
manual dexterity, and grip strength consistent with Dr. Price’s findings or explain why no
such limitations are included in the RFC, and include limitations related to Plaintiff’s
cognitive impairments or specify why no such limitations are included in the RFC; (4)
propose a hypothetical to the vocational expert (“VE”) accounting for the limitations set
forth in the reformulated RFC; (5) re-evaluate Plaintiff’s credibility; and (6) consider new
evidence properly before the ALJ. Id.


                                              2
       Upon remand, ALJ Christina Young Mein held another hearing. R. at 423-48.
On July 31, 2018, the ALJ issued a decision finding Plaintiff was not disabled. R. at
401-14. The ALJ determined Plaintiff had the following severe impairments: history of
seizures, multiple sclerosis, a cognitive disorder, depression, and obsessive behavior.
R. at 404. She also concluded Plaintiff had the following limitations:
       [T]he claimant has the residual functional capacity to perform light work as
       defined in 20 CFR 404.1567(b) except that she cannot climb ladders,
       ropes or scaffolds or work at unprotected heights or around hazardous
       machinery. The claimant can occasionally climb ramps and stairs, stoop,
       kneel, crouch and crawl. The claimant can occasionally balance on
       uneven surfaces. The claimant should avoid more than occasional
       vibration. The claimant cannot use foot controls more than occasionally.
       The claimant can frequently reach, handle, finger, feel and push or pull.
       The claimant cannot read very small print but can read ordinary
       newspaper or book print. The claimant cannot work in extremes of cold
       and heat. The claimant can work in moderate noise levels. The claimant
       can occasionally operate a motor vehicle, tolerate wetness and humidity,
       and tolerate exposure to fumes, odors, dust, and pulmonary irritants. The
       claimant can understand, remember and carry out simple, routine tasks
       that may entail detailed instructions but not complex tasks or fast-paced
       production quotas that may be too demanding or stressful. The claimant
       cannot interact with the public in the performance of job duties but can
       occasionally interact with coworkers. The claimant can adapt to
       occasional changes in a work setting.

R. at 406. Based upon Plaintiff’s RFC and the VE’s testimony, the ALJ found Plaintiff
could perform work as a document specialist, cafeteria attendant, or cleaner and
polisher. R. at 413-14, 444-46.


                                  III.   DISCUSSION
                      A.     Failure to Meet Burden at Step Five
       Plaintiff asks the Court to reverse the ALJ’s decision and award her benefits
because the ALJ failed to sustain her burden at step five. When determining whether a
claimant is disabled, the ALJ employs a five-step process. Jones v. Astrue, 619 F.3d
963, 968 (8th Cir. 2010). An ALJ “must determine whether the claimant is able to do
any other work considering her residual functional capacity, age, education, and work
experience.” R. at 403. “If the claimant is not able to do other work and meets the
duration requirement, she is disabled.” Id. While the claimant generally has the burden
of demonstrating she is disabled, at step five, “a limited burden of going forward with the

                                            3
evidence shifts to the Social Security Administration.” Id. To support a finding that
Plaintiff is not disabled at step five, “the Social Security Administration is responsible for
providing evidence that demonstrates that other work exists in significant numbers in
the national economy that [Plaintiff] can do, given [her] residual functional capacity, age,
education, and work experience.” Id. (citations omitted).
       Plaintiff argues the VE testified inconsistently with the Dictionary of Occupational
Title (“DOT”), and the ALJ failed to resolve the conflicts. Doc. #12, at 19-20. An ALJ
must “ask about any possible conflict” between a VE’s testimony and information in the
DOT. Moore v. Colvin, 769 F.3d 987, 989 (8th Cir. 2014). Here, the ALJ asked the VE
if her testimony was consistent with the DOT, and the VE answered in the affirmative.
R. at 446.
       However, “[i]f there is an ‘apparent unresolved conflict’ between VE testimony
and the DOT, the ALJ must ‘elicit a reasonable explanation for the conflict’ and
‘resolve the conflict by determining if the explanation given [by the expert] provides a
basis for relying on the [VE] testimony rather than on the DOT information.’” Id. at 989-
90 (quoting Social Security Ruling 00–4p). Specifically, “[t]he ALJ is not absolved of this
duty merely because the VE responds ‘yes’ when asked if her testimony is consistent
with the DOT.” Id. at 990 (citation omitted). Also, the VE must provide an explanation
as to why her testimony is inconsistent with the DOT, which the ALJ may accept or
reject. Id. (citation omitted). “Absent adequate rebuttal, however, VE testimony that
conflicts with the DOT ‘does not constitute substantial evidence upon which the
Commissioner may rely to meet the burden of proving the existence of other jobs in the
economy a claimant can perform.’” Id. (citation omitted).
       Here, the ALJ concluded Plaintiff had the residual functional capacity to
frequently reach and handle. R. at 406. But work as a cleaner and polisher requires
constant reaching and handling. DOT #709.687-010. “A ‘constant’ activity or condition
exists two-thirds or more of the time in an occupation; a ‘frequent’ activity or condition
exists between one-third and two-thirds of the time.” Hulsey v. Astrue, 622 F.3d 917,
924 (8th Cir. 2010) (citing Dictionary of Occupational Titles, app. C, at 1013).
Defendant concedes work as a cleaner and polisher requires constant reaching and
handling, and also seems to concede there is a conflict between the VE’s testimony and
the DOT that remained unresolved. Doc. #17, at 20. But Defendant argues the ALJ’s


                                              4
step five burden is met with the other jobs identified by the VE and adopted by the ALJ.
Id.
       With regard to the document specialist job, the Court notes the VE identified the
position, but then testified, “excuse me, strike that, my apologies, the handling is
constant….” R. at 406. The VE’s testimony indicated Plaintiff was unable to perform
the functions of the document specialist job because it required constant handling, and
Plaintiff was limited to frequent handling. Id. But The ALJ did not follow up with the VE
about her testimony that she was striking her initial identification of the document
specialist job. Yet, the ALJ identified the document specialist position as one Plaintiff
was able to do. R. at 413. The fact that the ALJ’s finding is not supported by the VE’s
testimony demonstrates Defendant has not met the burden of showing Plaintiff is able to
work as a document specialist.1
       Consequently, Defendant is left with the cafeteria worker job to sustain the
burden at step five. Plaintiff contends the VE’s testimony that Plaintiff could perform
work as a cafeteria worker contradicts the DOT. The ALJ determined Plaintiff “cannot
interact with the public in the performance of job duties.” R. at 406. During the hearing,
the ALJ asked the VE if a cafeteria worker would be required to interact with the public.
R. at 446. The VE testified the job would entail “cleaning out like a large cafeteria, the
trays, taking the trays to the garbage, cleaning them off, taking them back and forth, not
really one-on-one interaction with customers.” Id.
       At odds with the VE’s testimony, the DOT states a cafeteria worker “[m]ay
circulate among diners and serve coffee….” DOT #311.677-010. Neither this possible
job responsibility nor how Plaintiff could fulfill this responsibility when prohibited from


1
  Even if the VE identified the document specialist job and the ALJ’s finding was
supported by the VE’s testimony, the VE’s testimony is inconsistent with the DOT
because the job requires constant (not frequent) handling, and the individual “[m]ay
receive payment for duplicate copies.” DOT #207.685-014. As established supra,
Plaintiff is unable to constantly handle objects; she is limited to frequent handling. R. at
406. In addition, given Plaintiff’s inability to interact with the public as determined by the
ALJ, the receipt of payment – unless performed without human interaction – seems
inconsistent with Plaintiff’s limitations. At a minimum, this issue was not examined
during the hearing, and there is no evidence in the record demonstrating work as a
document specialist who is unable to interact with the public exists in significant
numbers in the national economy. For these additional reasons, Defendant fails to
meet its burden at step five with regard to the document specialist job.

                                              5
interaction with the public was discussed during the hearing or examined in the ALJ’s
decision. Thus, there was no resolution as to the apparent conflict between the VE’s
testimony that Plaintiff would “not really” have “one-on-one interaction with customers,”
and the DOT’s statement that the job included an ability to circulate among diners and
serve coffee.2 Because the ALJ’s finding that Plaintiff could work as a cafeteria worker
(or, as discussed above, any other position) is not supported by the VE’s testimony,
Defendant has not met the burden of showing Plaintiff is able to work.


                    B.     RFC is Unsupported by Substantial Evidence
          Plaintiff argues the ALJ’s RFC is unsupported by substantial evidence because
the ALJ did not abide by this Court’s remand order. The ALJ bears the “primary
responsibility for assessing a claimant’s residual functional capacity based on all
relevant evidence.” Wildman v. Astrue, 596 F.3d 959, 969 (8th Cir. 2010) (quoting
Roberts v. Apfel, 222 F.3d 466, 469 (8th Cir. 2000)). Some medical evidence must
support the ALJ’s RFC determination. Id. (citing Lauer v. Apfel, 245 F.3d 700,704 (8th
Cir. 2001)).


    (1)       Motor Coordination, Manual Dexterity, and Grip Strength Limitations
          The Court directed the ALJ to include limitations in the RFC related to Plaintiff’s
motor coordination, manual dexterity, and grip strength consistent with Dr. Price’s
opinions or explain why no limitations were warranted in the RFC. R. at 497. The ALJ
did not discuss Dr. Price’s conclusions about Plaintiff’s limitations regarding motor
coordination, manual dexterity, and grip strength, and she did not explain why Dr.
Price’s other limitations were not included in the RFC. R. at 411. Defendant argues the
ALJ included Dr. Price’s limitations in the RFC because the RFC limited Plaintiff to



2
  Even if the Court were to find there was no conflict between the VE’s testimony and
the DOT regarding the cafeteria worker job, Defendant still failed to meet the burden at
step five. While the number of cafeteria worker jobs existing in the national economy
was established by Defendant, the number of cafeteria worker jobs existing in the
national economy where the cafeteria worker would have no interaction with the public
(in accordance with Plaintiff’s limitation) was not established. Therefore, Defendant has
not met the burden of demonstrating other work exists in significant numbers in the
national economy that Plaintiff can do.

                                                6
frequent reaching, handling, fingering, pushing, and pulling; prohibited from climbing of
ladders, ropes, or scaffolds; and no more than occasional vibration. Doc. #17, at 11.
       According to Dr. Price, Plaintiff’s “hands are bilaterally below average… [and]
both hands are below average on simple finger tapping.” R. at 757. Dr. Price
determined finger tapping in Plaintiff’s dominant hand is rated in the eighth percentile,
and finger tapping with her non-dominant hand is in the fourteenth percentile. R. at 761.
He also found Plaintiff’s grip strength in her dominant hand rates in the sixteenth
percentile, and grip strength in her non-dominant hand is in the fiftieth percentile. Id.
Contrary to Defendant’s argument, the RFC, which permitted Plaintiff to frequently use
her hands, does not account for the limitations set forth by Dr. Price regarding Plaintiff’s
motor coordination, manual dexterity, and grip strength. Further, the ALJ does not
explain why Dr. Price’s limitations were not included in the RFC.


                               (2)    Cognitive Impairments
       The Court also directed the ALJ to include limitations in the RFC related to
Plaintiff’s cognitive impairments or specify why no such limitations were included in the
RFC. The ALJ concluded Plaintiff’s severe impairments, described as “significantly
limit[ing] the claimant’s ability to perform work activities,” included a cognitive disorder.
R. at 404. Yet, the ALJ also determined Plaintiff’s cognitive disorder “provides support
for a level of limitation, but does not support a finding of disability,” and Plaintiff only had
a “mild” cognitive impairment. R. at 404, 408-09, 411. The inconsistencies in these
conclusions are difficult to understand.
       Nonetheless, according to Dr. Price, testing revealed “indices of mild cognitive
impairment, most notably in recall of auditory and visual information, psychomotor
processing speed, visual attention and visual spatial functions.” R. at 375. Dr. Price
also concluded Plaintiff’s “slower processing speed and memory” were potential barriers
to being able to work, and she “may profit from a more repetitive work environment and
a slower paced work.” R. at 376.
       The ALJ afforded “some weight” to Dr. Price’s opinions, noting Plaintiff functions
in the “high range of native intellectual abilities with indices of mild cognitive impairment”
and nothing in Dr. Price’s report “suggests” Plaintiff would be unable to perform” within
the limitations set forth by the RFC. R. at 411. Relevant to this particular issue, the


                                               7
RFC indicated (1) Plaintiff can “understand, remember and carry out simple, routine
tasks that may entail detailed instructions but not complex tasks or fast-paced
production quotas that may be too demanding or stressful”; and (2) Plaintiff “can adapt
to occasional changes in a work setting.” R. at 406.
       Nothing in the RFC identifies Plaintiff’s limitations with regard to slower
processing speed, memory, difficulty in recalling auditory and visually information, or the
potential need to work in a repetitive work environment. Also, the inclusion of Plaintiff
being able to understand, remember, and carry out tasks that “may entail detailed
instructions” contradicts Dr. Price’s conclusion. Contrary to the Court’s Order, the ALJ
did not include all limitations related to Plaintiff’s cognitive impairments in the RFC, and
the ALJ failed to sufficiently explain why limitations were not included.
       The ALJ did not properly account for limitations related to Plaintiff’s motor
coordination, manual dexterity, grip strength, and cognitive disorder; therefore, the RFC
is not supported by substantial evidence. For this additional reason, the Court reverses
the ALJ’s decision, and remands the case with instruction to award benefits to Plaintiff.
Because the Court reverses the ALJ’s decision and remands the case with instruction to
award benefits, it is unnecessary for the Court to consider Plaintiff’s additional
arguments seeking the same relief.


                                 IV.    CONCLUSION
       For the foregoing reasons, the Court finds there is not substantial evidence in the
record as a whole to support the ALJ’s decision. The Court finds further proceedings
would serve no useful purpose, and would only delay receipt of benefits. Accordingly,
the Court reverses the ALJ’s decision, and remands the case with instruction to award
benefits to Plaintiff.

IT IS SO ORDERED.

                                                   /s/ Ortrie D. Smith
DATE: July 9, 2019                                 ORTRIE D. SMITH, SENIOR JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              8
